Citation Nr: 1120580	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-48 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or by reason of being housebound.

2.  Entitlement to waiver of recovery of overpayment of Department of Veterans Affairs (VA) benefits in the amount of $8,917.


REPRESENTATION

Veteran represented by:	Wade Naramore, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Milwaukee, Wisconsin Regional Office (RO) Committee on Waivers and Compromises (Committee) which denied waiver of recovery of the overpayment in the amount of $8,917; and a June 2009 rating decision by the RO in North Little Rock, Arkansas, which denied special monthly compensations based on the need for aid and attendance.

The RO in North Little Rock, Arkansas, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony regarding his waiver of overpayment claim before personnel at the RO in April 2010.  He also provided testimony regarding both appellate claims at a hearing before the undersigned Acting Veterans Law judge (AVLJ) in February 2011.  Transcripts from both hearings have been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran is service-connected for poliomyelitis with residuals of disabilities of upper extremities and trunk, evaluated as 100 percent disabling; loss of use of both feet as residuals of poliomyelitis, evaluated as 100 percent disabling; and malaria, evaluated as noncompensable (zero percent disabling).

3.  The Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(1) at the rate intermediate between subsection (m) and subsection (n) on account of the loss of use of one leg at a level preventing natural knee action with prosthesis in place with the anatomical loss of the other leg so near the hip as to prevent the use of prosthetic appliance.

4.  The competent medical and other evidence of record reflects the Veteran's service-connected disabilities require the regular aid and attendance of another person. 

5.  The overpayment of $8,917 was validly created.

6.  The overpayment of $8,917 was not the result of fraud, misrepresentation or bad faith on the part of the Veteran.

7.  The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation.

8.  The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran.

9.  The record does not reflect that repayment of the debt would deprive the Veteran of the basic necessities of life, or otherwise defeat the purpose of the VA benefits he received.





CONCLUSIONS OF LAW

1.  The Veteran is entitled to SMC for aid and attendance at the "r-1" rate.  38 U.S.C.A. §§ 1114, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2010).

2.  Inasmuch as the recovery of the overpayment of VA compensation benefits in the amount of $8,917 would not be contrary to the standard of equity and good conscience, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5107, 5302 (West 2002 & Supp. 2010); 38 C.F.R. §§ 1.962, 1.965 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, the Board notes that, for the reasons stated below, the Veteran is entitled to a higher rate of SMC based upon his need for aid and attendance.  Simply put, the benefit sought on appeal with respect to this claim is allowed.  Therefore, no further discussion of the VCAA is warranted with respect to this claim as any deficiency has been rendered moot.

Regarding the waiver of overpayment claim, the United States Court of Appeals for Veterans Claims (Court) held in Barger v. Principi, 16 Vet. App. 132 (2002), that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51).  Therefore, the VCAA is not for application in this matter.

The Board does note, however, that all due process concerns regarding the overpayment claim have been accomplished.  The Veteran has had the opportunity to present evidence and argument is support of his claim, to include at the February 2011 Board hearing.  He has not identified the existence of any relevant evidence that has not been obtained or presented in conjunction with this case.  Moreover, as detailed below, the resolution of this case is not the type for which development such as a medical examination would assist in resolution of this case.  Further, the Veteran has actively participated in the processing of his case, and the statements and hearing testimony submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Special Monthly Compensation

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: Inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

In addition, determinations that the appellant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).

The regulations also provide additional compensation on the basis of being housebound where a veteran (1) has, in addition to a single, permanent service-connected disability rated 100 percent disabling, additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d).

The Veteran is service-connected for poliomyelitis with residuals of disabilities of upper extremities and trunk, evaluated as 100 percent disabling; loss of use of both feet as residuals of poliomyelitis, evaluated as 100 percent disabling; and malaria, evaluated as noncompensable (zero percent disabling).  Further, the competent medical evidence on file, to include an April 2009 VA medical examination conducted for the purpose of this case, reflects that he does need "daily skilled services" due to his service-connected disabilities; i.e., he does require the aid and attendance of another person due to his service-connected disabilities.  However, the claim was denied below because it was found that he is already in receipt of SMC at a higher rate than what is available for aid and attendance.

Specifically, the Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114(p) and 38 C.F.R. § 3.350(f)(1) at the rate intermediate between subsection (m) and subsection (n) on account of the loss of use of one leg at a level preventing natural knee action with prosthesis in place with the anatomical loss of the other leg so near the hip as to prevent the use of prosthetic appliance.  The issue then becomes whether the Veteran is appropriately rated at this level.

Consideration must be given to the various rating levels for SMC.
The "l" rate of SMC is payable if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both feet, or is permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person.  38 C.F.R. § 3.350(b).

Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350 (a)(2).

Additionally, the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

Being "bedridden" will also be a proper basis for the determination.  "Bedridden'" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole. It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

The "m" rate of SMC is warranted if the veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  38 C.F.R. § 3.350(c).  In determining whether there is natural knee action with a prosthesis in place, considerations will be based on whether the use other proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  38 C.F.R. § 3.350(c)(2).

The "n" rate of SMC is payable where the veteran, as the result of service-connected disability, has suffered the anatomical loss of both legs so near the hip as to prevent the use of prosthetic appliances.  38 C.F.R. § 3.350(d).  However, amputation is a prerequisite except for loss of use of both arms and blindness without light perception in both eyes.

The "p" rate designation is assigned, where a veteran's service-connected disabilities exceed the requirements for any of the prescribed rates between "l" and "n", the next-higher or an intermediate rate may be allowed.  38 C.F.R. § 3.350(f).  These rates are commonly referred to as "half step" and "full step" increases (i.e., (l 1/2), (m), (m 1/2), (n), (n 1/2), and (o)).

In addition, in the event where entitlement exists under SMC rate of (l) through (n 1/2), and there is an additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more, a veteran will be afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the (o) rate.  38 C.F.R. § 3.350(f)(3).

Similarly, where a veteran has suffered an additional single permanent disability independently ratable at 100 percent apart from any consideration of individual unemployability to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the (o) rate.  38 C.F.R. § 3.350(f)(4).

The "o" rate of SMC is awarded when a veteran, as the result of service-connected disabilities, has suffered disability under conditions which would entitle him to two or more of the rates provided in one or more subsections (l) through (n), no condition being considered twice in the determination.  38 C.F.R. § 3.350(e).  Essentially, in order to obtain compensation under § 1114(o) through combinations of rates, those rate determinations must be based upon separate and distinct disabilities.

The maximum rate "o" is established where the record shows as loss or loss of use of two extremities and helplessness.  38 C.F.R. § 3.350(e)(4).  Helplessness must be considered as resulting from pathology other than that of the extremities.  If the loss or loss of use of two extremities or being permanently bedridden leaves the person helpless, increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities, or blindness, be taken as entitling to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as anatomical loss, or loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e)(3).

There are three levels of aid and attendance provided for under the SMC provision.  Regular aid and attendance under the "l" rate of SMC is the first of these levels.  38 U.S.C.A. § 1114(l) and 38 C.F.R. §§ 3.350(b)(3),(4).  The two higher levels of aid and attendance are the "r-1" and "r-2" rates of SMC, which represent a far greater degree of disability and/or need for an increasingly greater degree of care.  See 38 U.S.C.A. § 1114(r) and 38 C.F.R. § 3.350(h).

Under the applicable criteria, a veteran is entitled to the next higher level of aid and attendance at the "r-1" rate, where he or she is receiving the maximum rate under 38 U.S.C.A. § 1114(o) or (p); or at the intermediate rate between 38 U.S.C.A. 
§ 1114(n) and (o) and at a rate authorized under (k); and he or she is in need of regular is in need of aid and attendance, pursuant to 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h).  Entitlement to the highest level of aid and attendance at the "r-2" rate, in addition to such need for regular aid and attendance, is awarded for the need of a higher level of care as provided by the criteria under 38 C.F.R. § 3.352(b).

The need for a higher level of care is considered to be the need for personal health care services provided on a daily basis in a veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health care professional.  Personal health care services include, but are not limited to, service such as physical therapy, administration of injections, placement of indwelling catheters, the changing of sterile dressings, or like functions that require professional health care training or regular supervision of a trained health care professional to perform.  38 C.F.R. § 3.352(b).

In this case, it does not appear that the RO addressed whether the Veteran was entitled to a higher level of compensation than the current (p) rate based upon his need for aid and attendance.  However, as mentioned above, there does not appear to be any dispute that the Veteran does require the aid and attendance of another person as documented, in part, by the April 2009 VA medical examination.  As such, it does appear he is entitled to the higher level of SMC at the "r-1" rate.  Reasonable doubt has been resolved in the Veteran's favor in accord with 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.

The record reflects that it is the Veteran's son who provides his aid and attendance.  The law provides that the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).  However, to obtain the higher "r-2" rate pursuant to 38 C.F.R. § 3.352(b), that regulation states that a person performing personal health-care services who is by a relative of the beneficiary or other member of the veteran's household is not exempt from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  In this case, nothing in the record reflects the Veteran's son is a licensed health-care professional, or that he provides such care under the regular supervision of a licensed health-care professional.  Moreover, it does not appear that he provides the type of higher care contemplated by 38 C.F.R. § 3.352.  For example, at the April 2009 VA medical examination, it was noted that the Veteran's son helped the Veteran get in and out of tub; often helped him get on and off the commode; did the housework and cleaning, as well as some of the cooking; buttoned the Veteran's  his clothes; and did the yard and usual maintenance work around the house.  Additionally, it was noted that the Veteran could not leave home unless his son took him.  There is no indication that the son provides services such as physical therapy, administration of injections, placement of indwelling catheters, the changing of sterile dressings, or like functions that require professional health care training or regular supervision of a trained health care professional to perform.  Therefore, SMC at the "r-2" level does not appear to be warranted in the case.

In view of the foregoing, the Board finds that the Veteran is entitled to a higher level of SMC at the "r-1" level based upon the need for aid and attendance, and the Veteran's claim is therefore granted.

Waiver of Overpayment

Overpayment(s) of VA benefits are subject to recovery if recovery is not waived. The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete analysis of the six regulatory elements of equity and good conscience, including sufficient "reasons or bases" for its conclusions.  See Cullen v. Brown, 5 Vet. App. 510 (1993); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Court has also held that, before adjudication of a waiver application, the lawfulness of a debt must first be determined.  Schaper v. Derwinski, 1 Vet. App. 430, 434, 435 (1991).  The VA General Counsel has reinforced this obligation by holding that, where the validity of a debt is challenged, that issue must be developed before the issue of entitlement to waiver of the debt can be considered.  VAOPGCPREC 6-98.

In this case, the Veteran has not challenged the validity of the debt in question, and the Board finds that the record reflects this debt was validly created, as it is undisputed that the Veteran was receiving benefits for having a spouse for a period of time following the death of his spouse.

The record reflects that the overpayment was created because the Veteran was receiving additional compensation benefits based upon his having a spouse.  She died in 2003, and the record reflects the Veteran did not notify VA of this fact until 2008.  While it was asserted at the Veteran's hearing before the Board that he had notified VA of his wife's death, no documentary evidence of this notice was either provided, or found by a review of the claims file. 

The record also reflects that the Veteran was under the impression that the additional VA compensation benefits were due to the fact that his spouse provided aid and attendance, and believed he was entitled to continue to receive such benefits because his son provided aid and attendance following his spouse's death.  However, the Veteran received this additional compensation as the law provides such is warranted for a veteran with a spouse; i.e., this benefit was based on the fact he was married, not what assistance his spouse provided.  As this additional compensation was not terminated at the time of his spouse's death, the debt created by his lack of notification and the resulting overpayment of compensation benefits is a lawful debt.  See Schaper, supra.

Turning to the waiver of overpayment issue, the Board notes that the Committee already determined that there is no evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment, and the Board concurs with this determination, as the record shows that the creation of the overpayment was due to an honest mistake on the part of the Veteran.

However, while there was no fraud, misrepresentation, or bad faith on the part of the Veteran, the Board nevertheless finds that the recovery of the overpayment of VA compensation benefits in the amount of $8,917 would not be contrary to the standard of equity and good conscience in this case.

The Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation.  Although the Veteran was confused about the nature of the additional VA compensation benefits he received for his spouse, he was also notified on various occasions that he should notify VA of any change in his marital status (such as in an April 1992 letter).  His failure to do so is what resulted in the creation of the overpayment in this case.  There is nothing in the record which would indicate VA prevented or misrepresented this obligation to the Veteran.  Further, the record reflects that VA took timely action once this deficiency was discovered, and VA's actions were in accord with the applicable law and regulations.  Accordingly, balancing of faults is not applicable to the instant case.

The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran.  In other words, he would be allowed to keep VA compensation benefits which he was not legally entitled to receive.

Nothing indicates that the Veteran relinquished a valuable right or incurred a legal obligation based upon the additional VA compensation benefits he received for his spouse.  In other words, the facts of this case do not reflect he changed his position to his detriment.

The record does not reflect that repayment of the debt would deprive the Veteran of the basic necessities of life.  In fact, the record reflects VA has already fully recovered the amount of the overpayment, and it does not appear that this recovery resulted in undue financial hardship to the Veteran during the period that it occurred.   

Finally, as the additional compensation benefits which were the basis for the overpayment was on account of the Veteran having a spouse, it does not appear that recovery of the overpayment defeated the purpose of the VA benefits he received.  

For these reasons, the Board finds that the Veteran's request for a waiver of recovery of the overpayment of $8.917 must be denied.

ORDER

SMC at the "r-1" rate based upon the need for regular aid and attendance of another person is granted, subject to the law and regulations governing the payment of monetary benefits.

Waiver of recovery of overpayment of VA benefits in the amount of $8,917 is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


